Title: To Benjamin Franklin from Jonathan Williams, Jr., 21 November 1782
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dr & Hond SirNantes Novr 21—1782
I arrived here safe the day before yesterday and found that the Ship Marquis de la Fayette Capt Buffington had arrived to my address from Salem with a prize which was bound from New-york to London with 50 hhds of Tobacco. In this Ship are several Brittish Officers some of whom were in Cornwallis’s Army & are under parole from Genl Washington. Some others are prisoners but we have given them their Parole in Town till you please to extend it, they were all bound home on private Business & were Passengers in the ship
these last mentioned are
Capt Macintosh—71 Regt
Capt Campbell 71— do with his Lady
Lieut— Campbell 71— do
Mr Burnes Surgeon Mate 71 do
Capt Meggs—60— do— with a Lady—
I told these Gentlemen that as the Treatment of Prisoners in England was on a more liberal & humane footing than formerly I did not doubt you would grant their Paroles to go to England— they engaging not to Serve in any military capacity till duely exchanged. As there are several neutral Ships going hence to Ostend they wish to take that mode on account of their Baggage, but nothing can be done without your answer which I request you to give me as early as possible and if you consent I will take from them the proper Paroles & transmit them to you.—
I hope your are now quite recovered— My Father who talks of paying me a visit in the Spring writes me that Aunt Mecom is well tho’ much depressed on acct of the loss of her Grand Daughter.
I am as ever dutifully & affectionately yours—
His Excellency Doctor Franklin Passy
